COXE, Circuit Judge
(after stating the facts as above). The question presented is an exceedingly narrow one. Each of the paragraphs involved describes the books in controversy. Neither contains the qualification “not otherwise provided for.” Both contain words of limitation but, after careful consideration, we are inclined to agree with the Circuit Court and the board that the collector’s paragraph is the more specific. Both paragraphs relate, broadly, to books, .502 being limited only to books printed in a foreign language, while 400 is limited to books (1) for children’s use, (2) containing illuminated lithographic prints, and (3) not weighing more than 24 ounces. From the generic class “books,” the former paragraph carves out the broad subdivision, books printed in a foreign language; the latter carves out what is, perhaps, an equally broad subdivision, but limits it by two additional restrictions relating to contents and weight. “Books for children’s use” may be no more specific than “books printed exclusively in languages other than English,” but when .children’s books are limited to the comparatively small class containing illuminated lithographic prints and weighing twenty-four ounces or less, we think the description is more specific. Fink v. United States, 170 U. S. 584, 18 Sup. Ct. 770, 42 L. Ed. 1153, and cases cited. The language in controversy is not found in the act of 1894. Act Aug. 27, 1894, c. 349, 28 Stat. 509. It is a new provision in the act of 1897, and its presence there is significant. Under the act of 1894, which contained a similar paragraph to 502 quoted above, these books might have been entitled to free entry. When, therefore, Congress passed the present law it seems probable that the intention was to collect duty upon all illuminated lithographic prints even though bound together in book form and described in text printed in a foreign language. If the books contain the prints it matters not in what language the text 'is printed. In other words we cannot resist the conclusion that after providing for the free entry of books printed1 in foreign languages the lawmakers intended to remove from this category books for children; containing illuminated prints. If Congress had pui'posed to make an exception in favor of such children’s books when printed in a foreign language it would have said sq in unequivocal language.
The judgment is affirmed.